COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

                                             ORDER

Appellate case name:     Nseabasi Samuel Williams v. The State of Texas

Appellate case number:   01-15-00509-CR

Trial court case number: 1455282

Trial court:             263rd District Court of Harris County

       On October 6, 2016, this Court issued an order abating the appeal and directing the trial
court to hold a hearing regarding Nseabasi Samuel Williams’ right to appeal. The record
revealed that this was a plea-bargain case.
        On October 20, 2016, a supplemental clerk’s record was filed containing an amended
certification of Williams’ right to appeal, which showed the trial court has granted Williams
permission to appeal.
       Accordingly, we reinstate this appeal on the active docket.
       It is so ORDERED.

Judge’s signature: /s/ Michael Massengale
                    Acting individually


Date: November 1, 2016